 

Exhibit 10.16

 

2004 PAY FOR RESULTS PLAN – TIER ONE EXECUTIVE TEAM

 

Objectives

 

The company’s Pay for Results (PFR) Plan enables participants to share in the
financial benefits of Company performance.  The plan is intended to:

 

•                                          provide a link between current bonus
and business goals

•                                          link pay practices to current
management practices

•                                          Improve employee loyalty

•                                          encourage teamwork

•                                          share the rewards of success.

 

General Concept

 

1.               The program will apply to the CEO, COO, CFO, CTO, SVP- HR and
SVP - General Legal Counsel.

 

2.               A 33% bonus will be paid on the basis of reaching a revenue
target, an operating income target as well as a cash balance target.

 

3.               The bonus mix is 33.4% for revenue, 33.3% for operating income
and 33.3% for maintaining a cash balance above $7 million.  If one target is
reached and not the other two, then the bonus will be paid on the target that
was met.  For example if the revenue but not the operating income goal or cash
balance is met, then the PFR participant would receive 33.4% of the possible
bonus.

 

4.               The bonus will be paid quarterly on the payroll run immediately
subsequent to the public release of the financial results.

 

5.               The Company seeks to achieve a balance between delivering on
the financial performance communicated to its shareholders and providing upside
incentive to its management team to exceed targeted financial performance.  The
financial plan of the company is structured in such a way that as the year
progresses, profitability is expected to improve significantly.  As such,
overachievement in the latter part of the plan year will be rewarded more than
in the early part of the year as outlined below:

 

•                  In Q1 of each year, payouts will equal the proportional
percentage overachievement versus the target.  For example, 110% overachievement
would equate to 110% payout of the target bonus opportunity.

•                  In Q2 of each year, payouts will be interpolated such that
for each percentage overachievement realized, the payout will equal 2.5%.  For
example, 110%

 

--------------------------------------------------------------------------------


 

overachievement would equate to a 125% payout of the target bonus opportunity
(10 point overachievement multiplied by 2.5x).

•                  In Q3 of each year, payouts will be interpolated such that
for each percentage overachievement realized, the payout will be 5%.  For
example, 110% overachievement equals 150% payout of the target bonus opportunity
(10 base point overachievement multiplied by 5x).

•                  In Q4 of each year, payouts will be interpolated such that
for each percentage overachievement realized, the payout will be 10%.  For
example, 110% overachievement equals 200% payout of the target bonus opportunity
(10 base point overachievement multiplied by 10x).

 

In all of the above instances, the maximum percentage payout to target earned is
not to exceed 250%.

 

5.               Targets will be set annually.

 

Participation

 

1.               A PFR participant must be employed on the last day of the bonus
period to receive a bonus for that quarter.  Those who terminate prior to the
last day of the bonus period would not receive a bonus for that quarter.

 

2.               Participants who are new to the plan due to promotion or hire,
will receive a prorated bonus for the number of days their position is held
during the quarter.

 

3.               A ten-day grace period for unpaid leave will be provided during
each quarter for purposes of calculating the bonus.  If however a PFR
participant is out more than ten days on unpaid leave, the total number of days
in the bonus period will be divided by the number of days absent and the bonus
will be adjusted.  For example: if there were 100 days in a bonus period and a
PFR participant missed 25 days, the bonus amount to be paid would be 75% of the
total eligible bonus amount.

 

--------------------------------------------------------------------------------

 